      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 1 of 75




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



Natalie A. Chairez and Samantha G. Chairez,           Case No. ______________

             Plaintiffs,
                                                   COMPLAINT AND DEMAND
vs.                                                   FOR JURY TRIAL
AW Distributing, Inc., Walmart Inc., Wal-Mart
Stores, Inc., Wal-Mart Stores East, LP, Wal-
Mart Stores East, LLC, and John Doe Company
Defendants #1–10,

             Defendants.




       COME NOW, Plaintiffs, who for their causes of action against Defendants,

state and allege:

                                 INTRODUCTION

       1.    Inhalant abuse has been known and prevalent in the United States for

decades. Many common household products are used to get high because they are

cheap and easily accessible, such as aerosols, glue, cleaning fluids, and gasoline, as

examples.

       2.    One type of inhalant that people commonly abuse to get high is computer

dust remover sprays. These products are compressed gas in a can that are used to

spray off dust and debris from whatever surface is being cleaned. However, they

contain a gas—difluoroethane—that, if inhaled, causes the person to lose

consciousness and control of the bodily movements nearly immediately.
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 2 of 75




      3.     These dust removers are cheap and available at retail locations

throughout the United States, meaning anyone with a few dollars can purchase the

product to get high. Dust removers are popular among inhalant abusers, so much so

that the companies who design, manufacture, distribute, and sell these products

profit greatly as a result. Manufacturers, distributors, and sellers of dust removers—

such as AW Distributing, Inc., Walmart Inc., Wal-Mart Stores, Inc., Wal-Mart Stores

East, LP, and Wal-Mart Stores East, LLC (collectively “Defendants”)—know that

people inhale their dust removers to get high.

      4.     Dust remover abuse comes at a terrible price for many innocent

bystanders. Because dust remover is so cheap, highly accessible, and produces such

a quick high, people abuse them nearly anywhere, including while driving. When

someone gets high on dust remover while driving, they can quickly lose consciousness

or control of their bodily movements and crash their vehicle, often resulting in

catastrophic and deadly results.

      5.     There have been numerous public reports of deaths and injuries to

innocent bystanders caused by people driving while high on dust removers stretching

back for at least twenty years. The manufacturers, distributors, and sellers of these

dust removers are fully aware of these predictable and foreseeable injuries and

deaths.    Every one of these injuries and deaths was preventable, yet the

manufacturers, distributors, and sellers of these dust removers—like Defendants—

have failed to deter or prevent people from inhaling their dusting sprays.




                                          2
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 3 of 75




      6.     Two people in particular whose injuries were foreseeable and

preventable were a mother and daughter in Sherburne County, Minnesota. On or

about December 17, 2017, Natalie Chairez and her daughter Samantha Chairez were

driving eastbound on Highway 10 in Sherburne County, Minnesota, and a man

named Tyler Harmon was driving his motor vehicle while high on Ultra Duster,

westbound on the same highway. Predictably and foreseeably, Tyler Harmon lost

control of his vehicle, crossed over the median, and drove into oncoming traffic on the

opposite side of the highway while high on Ultra Duster until he struck the vehicle

the mother and daughter were driving in. Natalie Chairez’s and Samantha Chairez’s

injuries would have been avoided altogether if Defendants had not negligently and

defectively designed, manufactured, distributed, and sold Ultra Duster, knowing it

was reasonably foreseeable that someone would inhale Ultra Duster to get high while

driving and strike and harm or kill innocent bystanders like Natalie Chairez and

Samantha Chairez.

                    PARTIES, JURISDICTION, AND VENUE

                                The Chairez Family

      7.     Natalie Chairez is an adult resident of St. Paul, Ramsey County,

Minnesota. Natalie Chairez was at all material and relevant times a resident of

Vadnais Heights, Ramsey County, Minnesota.

      8.     Samantha Chairez is currently an adult resident of West Fargo, Cass

County, North Dakota. Samantha Chairez was at the time of the crash, a permanent




                                          3
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 4 of 75




resident of Vadnais Heights, Ramsey County, Minnesota, while attending college in

Grand Forks, Grand Forks County, North Dakota.

                                   The Defendants

      9.      Defendant AW DISTRIBUTING, INC., (hereinafter “AW Distributing”)

is a California registered Corporation with its principal place of business located in

California.   At all material and relevant times, AW has been engaged in the

designing, testing, producing, processing, assembling, formulating, inspecting,

researching, promoting, labeling, marketing, advertising, distributing, and selling of

Ultra Duster for ultimate sale and use in the United States, including within the

State of Minnesota.

      10.     Defendant WALMART INC. is a Delaware corporation with its principal

place of business located in Bentonville, Arkansas. Walmart Inc. owns and operates

many retail stores within the state of Minnesota and is registered to do business and

receive service of process in Minnesota.        WAL-MART STORES, INC. formally

changed its name to Walmart Inc. in 2018. Defendant WAL-MART STORES EAST,

LP is a Delaware limited partnership with its principal place of business located in

Bentonville, Arkansas. Defendant WAL-MART STORES EAST, LLC. is a Delaware

limited liability corporation with its principal place of business located in Bentonville,

Arkansas. Upon information and belief, Wal-Mart Stores East, LP and Wal-Mart

Stores East, LLC are subsidiaries of Walmart Inc. (Walmart Inc. and any of its

affiliates, subsidiaries, successors or assigns, including Wal-Mart Stores, Inc., Wal-

Mart Stores East, LP, Wal-Mart Stores East, LLC are referred to collectively as



                                            4
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 5 of 75




“Walmart”).    At all material and relevant times, Walmart was involved in the

designing, testing, producing, processing, assembling, formulating, inspecting,

researching, promoting, labeling, marketing, advertising, distributing, and selling of

Ultra Duster for ultimate sale and use in the United States, including within the

State of Minnesota.

      11.     John Doe Company Defendants #1–10, whose specific identities are

currently unknown to Plaintiffs, are the individuals, business entities, and

corporations within the chain of commerce that sold, distributed, designed, and/or

manufactured Ultra Duster for marketing, sale, and distribution into the stream of

commerce, including within the State of Minnesota, to Tyler Harmon and other

consumers and users. The pseudonymous designations are being used to preserve

claims against these parties who will be named more fully if and when their identities

are discovered.

      12.     At all material and relevant times, AW Distributing and Walmart

(hereinafter and collectively “Defendants”) were all active and knowing participants

in the chain of commerce that resulted in the designing, manufacturing, distributing,

selling, and purchasing of Ultra Duster that resulted in the severe injuries of a

Minnesota mother, Natalie Chairez, and her daughter, Samantha Chairez. At all

material and relevant times, all Defendants exercised significant control over the

designing, manufacturing, distributing, selling, and purchasing of Ultra Duster.

      13.     Accordingly, this action, based in part on strict liability, may be

commenced and maintained against all Defendants pursuant to Minn. Stat. § 544.41.



                                          5
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 6 of 75




                              Jurisdiction & Venue

      14.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because

complete diversity of citizenship exists between Plaintiffs and Defendants, and the

amount in controversy exceeds the sum of Seventy-Five Thousand Dollars ($75,000),

exclusive of interest, costs and disbursements.

      15.    This Court has personal jurisdiction over all Defendants because at all

material and relevant times, Defendants’ Ultra Duster product caused injuries in the

State of Minnesota, resulting in the severe injuries of a Minnesota mother and

daughter, Plaintiffs Natalie Chairez and Samantha Chairez, and the deaths of other

Minnesota residents.    Defendants’ Ultra Duster product was involved in motor

vehicle crashes in multiple states, including the State of Minnesota, and was

defective and without proper, reasonable, and necessary warnings, labels, or

instructions. Defendants have transacted business in the State of Minnesota, have

continuous and systematic contacts with the State of Minnesota, have purposely

targeted their commercial activities at residents within the State of Minnesota,

including the sale of the Ultra Duster product at issue, engaged in distribution

agreements to sell their Ultra Duster product to all fifty states, including the State

of Minnesota, and have consented to jurisdiction in the State of Minnesota. Upon

information and belief, Defendants have sold and distributed hundreds of thousands

of their Ultra Duster product within the State of Minnesota each year, advertised in

the State of Minnesota, made material omissions and representations in the State of

Minnesota, carried product liability insurance coverage for acts and omissions in the



                                          6
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 7 of 75




State of Minnesota, and breached warranties in the State of Minnesota. Defendants’

Ultra Duster product has—and continues to—kill and seriously injure Minnesota

residents.   Defendants have purposefully availed themselves of the privilege of

conducting business activities within the State of Minnesota, thus invoking the

benefits and protections of its laws.

      16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and 18

U.S.C. § 1965 because a substantial part of the events and omissions giving rise to

this action occurred in the State of Minnesota, Sherburne County, and because all

Defendants are subject to this Court’s exercise of personal jurisdiction.

                                        FACTS

                                INHALANT ABUSE

      17.    Inhalant abuse has been a public health issue in the United States for

many years and continues to this day.1

      18.    Inhalant abuse is the deliberate inhaling or sniffing of common products

found in homes and schools to get high.2




1National Institute on Drug Abuse, Review of Inhalants: Euphoria to Dysfunction
(Oct. 1977),
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.152.2815&rep=rep1&type=
pdf#page=23.
2 United States Consumer Product Safety Commission, A Parent’s Guide to

Preventing Inhalant Abuse: “Inhalant Abuse: It’s Deadly. Inhalant Abuse Can Kill,”
https://www.cpsc.gov/safety-education/safety-guides/containers-and-
packaging/parents-guide-preventing-inhalant-abuse (last visited Apr. 27, 2020).
                                           7
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 8 of 75




      19.    Inhalants include a variety of products, such as nitrous oxide, cleaning

fluids, aerosols, gasoline, and spray paint.3

      20.    Inhalants are known to be abused for their intoxicating effects because

they are often cheap, easily accessible, and easy to conceal.4

      21.    Numerous organizations and governmental entities dedicate resources

to raising awareness of inhalant abuse, such as the National Institute on Drug Abuse,

Substance Abuse and Mental Health Services Administration, and American

Addiction Centers.

      22.    The National Institute on Drug Abuse has stated that the number of

inhalant-related deaths in the United States was approximately 100-200 people per

year as of July, 2012.5

      23.    In 2018, the National Survey on Drug Use and Health reported that

approximately two million people over 12 years old have used inhalants in the past. 6




3 Substance Abuse and Mental Health Services Administration, Key Substance Use
and Mental Health Indicators in the United States: Results from the 2018 National
Survey on Drug Use and Health.
https://www.samhsa.gov/data/sites/default/files/cbhsq-
reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.
pdf (last visited Apr. 27, 2020).
4 Carrie E. Anderson, M.D. & Glenn A. Loomis, M.D., Recognition and Prevention of

Inhalant Abuse, American Family Physician, (Sep. 1, 2003),
https://www.aafp.org/afp/2003/0901/p869.html.
5 National Institute on Drug Abuse, Inhalants: What are the Medical Consequences of

Inhalant Abuse?,
https://www.drugabuse.gov/publications/research-reports/inhalants/what-are-other-
medical-consequences-inhalant-abuse (last updated July 2012).
6 Substance Abuse and Mental Health Services Administration, Key Substance Use

and Mental Health Indicators in the United States: Results from the 2018 National
Survey on Drug Use and Health.
                                           8
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 9 of 75




      24.    American Addiction Centers refers to inhalant abuse as “the forgotten

drug epidemic.” 7

      25.    According to Sara Stickler, Executive Director of the Alliance for

Consumer Education, inhalant-related deaths are vastly underreported: “You’re

looking in the hundreds probably, annually, just from the alerts and the cases we are

able to track on our own. But there’s probably many, many more that are being

recorded as something else.” 8

                       COMPRESSED GAS DUSTING SPRAYS

      26.    One particular category of inhalants that are known to be abused for

their intoxicating effects is compressed gas dusting sprays.9

      27.    Compressed gas dusting sprays are often referred to in many different

ways, including “keyboard cleaner,” “electronics cleaner,” “computer cleaner,”

“dusting spray,” “canned air,” “compressed gas cleaner,” “compressed gas duster,” as




https://www.samhsa.gov/data/sites/default/files/cbhsq-
reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.
pdf (last visited Apr. 27, 2020).
7 American Addiction Centers, The Dangers of Inhalants,

https://americanaddictioncenters.org/inhalant-abuse (last updated June 10, 2019).
8 Carter Sherman, Inhalants — The Easy to Acquire but Deadly Drug That Nobody

Talks About, Houston Press (September 6, 2016),
https://www.houstonpress.com/news/inhalants-the-easy-to-acquire-but-deadly-drug-
that-nobody-talks-about-8730670.
9 Substance Abuse and Mental Health Services Administration, Key Substance Use

and Mental Health Indicators in the United States: Results from the 2018 National
Survey on Drug Use and Health,
https://www.samhsa.gov/data/sites/default/files/cbhsq-
reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.
pdf (last visited Apr. 27, 2020).
                                          9
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 10 of 75




examples. For purposes of this Complaint, this category of products will be referred

to as “dust remover” or “dust removers.”

      28.    Dust removers typically share similar characteristics, both physically

and chemically.

      29.    Dust removers are physically similar in that they are sold in a handheld

can that is topped by a spray nozzle and an actuator trigger that opens a valve to

release a pressurized stream of pressurized gas through and out the spray nozzle.

      30.    Dust removers are nearly identical in appearance and function, which

is to spray a highly pressurized gas out of the can to clear a surface of dust and debris.

      31.    Defendants, for example, at all material and relevant times and upon

information and belief, designed, manufactured, tested, labeled, distributed, and/or

sold a dust remover called Ultra Duster.




                                           10
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 11 of 75




       32.   At all material and relevant times, the function of Ultra Duster was

similar to other dust removers on the market, which was to “blast dust, dirt, and

unwanted micro-articles away from computers, keyboards, printers plus many

more.” 10

       33.   At all material and relevant times, Defendants advertised and marketed

Ultra Duster as a “compressed gas air duster” that “blast[s] dust, dirt, and unwanted

micro-articles away from computers, keyboards, printers plus many more.” 11




                     [Remainder of Page Intentionally Blank]




10 AW Distributing, Inc., Ultra Duster Product Description,
 http://www.awdus.com/products_01_01.html.
11 AW Distributing, Inc., Ultra Duster Product Description,

 http://www.awdus.com/products_01_01.html.
                                         11
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 12 of 75




      34.   The primary function of a similar product, 3M Dust Remover, according

to its manufacturer, is to “to “Remove[] Dust & Lint in Home or Office.” 12 3M Dust

Remover is marketed as a “Compressed Gas Duster.”




                     [Remainder of Page Intentionally Blank]




123M Company, Ultra Duster Label,
http://www.3m.com/us/office/advisory/Artwork3MDustRemoverApprovedOctober200
8.pdf.
                                        12
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 13 of 75




      35.    The primary function of another similar product, Dust-Off branded dust

remover, according to its manufacturer, is to “provide potent dust-removing power for

practically any task. Use in your office space to clean keyboards, CPU, laptop, or

desk area. Great for removing dust around the home like window blinds, collectibles,

sewing machines, holiday ornaments, craft projects and silk flower arrangements.” 13




                      [Remainder of Page Intentionally Blank]




13Falcon Safety Products, Inc., Dust-Off Product Description,
https://falconsafety.com/shop/dusters/disposable/disposable-duster-10-oz/.
                                         13
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 14 of 75




      36.    The primary function of a similar product, CRC Duster, according to its

manufacturer, is to “provide[] a powerful blast of product to remove embedded debris

without damaging sensitive components or surface finishes.”14




      37.    Dust removers are chemically similar in that they typically contain a

pressurized volatile, fluorinated hydrocarbon gas called 1-1, difluoroethane

(hereinafter “difluoroethane” or “DFE”). 15

      38.    DFE is used in many consumer products—such as deodorants, hair

spray, mousse, air fresheners, disinfectants, household cleaners, and automotive




14 CRC Industries, Inc., CRC Duster Product Description,
https://www.crcindustries.com/products/duster-8482-moisture-free-dust-lint-
remover-8-wt-oz-05185.html.
15 Falcon Safety Products, Inc., Dust-Off Compressed Gas Duster Safety Data Sheet,

https://falconsafety.com/wp-content/uploads/SDS_dust-off-compressed-gas-
duster.pdf.
                                          14
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 15 of 75




cleaners and waxes—as an aerosol propellant or foaming agent to propel the main

product out of its container or create the foaming properties of certain products. 16

       39.   Because DFE is a central nervous system depressant, when inhaled, it

causes debilitating and impairing effects such as unconsciousness, drowsiness,

dizziness, and suffocation. 17

       40.   Inhaling products that contain DFE can also cause paralysis, which

partially or completely interferes with a person’s ability to move normally or control

their bodily movements.18

       41.   The impairing effects of inhaling products containing DFE commonly

result in dizziness, loss of inhibitions, inability to make sound decisions, and slurred

speech. 19




16  National Center for Biotechnology Information, PubChem Database, 1,1-
Difluoroethane, CID=6368,
https://pubchem.ncbi.nlm.nih.gov/compound/1%2C1-difluoroethane#section=Use-
and-Manufacturing (last visited Apr. 27, 2020).
17 International Programme on Chemical Safety,       Internationally Peer Reviewed
Chemical Safety Information, 1,1-Difluoroethane, ISCS: 1729 (March 2009),
http://www.inchem.org/documents/icsc/icsc/eics1729.htm;
Novotny, Clara B et al., “Acute Psychosis Following 1,1-Difluoroethane Inhalation,”
Cureus vol. 11,9 e5565, Sep. 4, 2019,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6820689/;
Alexis L. Cates and Matthew D. Cook, “Severe Cardiomyopathy after Huffing Dust-
Off,” Case Reports in Emergency Medicine, vol. 2016, Article ID 9204790 (2016),
https://www.hindawi.com/journals/criem/2016/9204790/#B2.
18 American Addiction Centers, Huffing Canned Air or Dust-Off: Side Effects, Signs,

and More.
https://americanaddictioncenters.org/inhalant-abuse/side-effects (last updated Jun.
17, 2019).
19 Id.


                                          15
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 16 of 75




      42.       When inhaled, DFE can also cause death by cardiac arrest. 20

      43.       As early as 1936, scientists began testing fluorinated hydrocarbons as a

potential surgical anesthesia because of their analgesic effects. 21

      44.       Researchers continued their research into the anesthetic properties of

fluorinated hydrocarbons in 1960, specifically testing DFE on dogs and human

volunteers.22

      45.       The volunteer human testers inhaled the DFE and “noted good

analgesia and impending loss of consciousness.” 23

      46.       While the DFE exhibited good anesthetic properties, researchers

eliminated DFE as a possible surgical anesthetic because of its explosive properties. 24

      47.       According to the American Addiction Centers, inhaling DFE also causes

immediate psychoactive, intoxicating-like side effects, such as a rush of euphoria,

hallucinations, and delusions.25



20 Avella, Joseph et al., “Fatal Cardiac Arrhythmia After Repeated Exposure to 1,1-
Difluoroethane (DFE),” The American Journal of Forensic Medicine and Pathology.
27(1):58-60 (March 2006),
https://www.ncbi.nlm.nih.gov/pubmed/16501351 [abstract].
21 Harold Booth & May E. Bixby, “Fluorine Derivatives of Chloroform,” Industrial

and Engineering Chemistry, 24(6):637-41 (June 1932),
https://pubs.acs.org/doi/pdf/10.1021/ie50270a012 [first page].
22 Alan Poznak and Joseph F. Artusio, Jr., “Anesthetic Properties of a Series of

Fluorinated Compounds: I. Fluorinated Hydrocarbons,” Toxicology and Applied
Pharmacology, vol. 2(4):363-73 (July 1960),
https://www.sciencedirect.com/science/article/pii/0041008X60900028 [abstract].
23 Id.
24 Id.
25 American Addiction Centers, Huffing Canned Air or Dust-Off: Side Effects, Signs,

and More.
https://americanaddictioncenters.org/inhalant-abuse/side-effects (last updated Jun.
17, 2019).
                                            16
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 17 of 75




       48.     Because of these effects, DFE is, and has been at all material and

relevant times, a popular substance of abuse. 26

       49.     In fact, reports started surfacing in the 1960s of teenagers dying after

inhaling volatile hydrocarbons similar to DFE. 27

       50.     DFE use can lead to addiction, which is a form of Substance Abuse

Disorder. 28

       51.     Reports of people getting hurt, dying, and killing and injuring others

after inhaling products containing DFE, such as dust removers, continue to this day.

                              DUST REMOVER ABUSE

       52.     Predictably and foreseeably, when a person intentionally inhales a

propellant—such as a dust remover containing DFE—that person frequently exhibits

some or all of the aforementioned adverse health effects along with the sought-after

intoxicating, psychoactive side effects.

       53.     Reports of dust remover abuse in the public domain are numerous and

easily accessible, for example by a simple online search of widely available public

media, like newspapers.




26 Regina Liu & Thomas Blair, MD, Skeletal Fluorosis and “Sniffer’s Dermatitis” After
Inhalant Abuse with 1,1-Difluroethane, Proceedings of UCLA Health, vol. 23 (2019),
https://www.proceedings.med.ucla.edu/wp-content/uploads/2019/03/Liu-A190213RL-
BLM-edited.pdf.
27 Id.
28 National Institute on Drug Abuse, Inhalants: What are Inhalants?,

https://www.drugabuse.gov/publications/drugfacts/inhalants (last updated April
2020).
                                           17
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 18 of 75




      54.    Reports of people getting high on dust remover, driving, and causing

harm and death to others are also numerous, easily accessible, and in the public

domain.

      55.    Governmental agencies, organizations, researchers, and media from

around the country have compiled data and reported on people intentionally inhaling

propellants, including dust removers since at least the 1990s.

      56.    It is clear, and has been clear at all material and relevant times, that

people have been abusing dust removers to get high and continue to do so this day.

      57.    It is clear, and has been clear at all material and relevant times, that

people will drive while high on dust removers.

      58.    It is clear, and has been clear at all material and relevant times, that

people will cause injuries and death to innocent bystanders while driving high on

dust removers.




                      [Remainder of Page Intentionally Blank]




                                         18
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 19 of 75




      59.    Researchers have reported that while inhalant abuse—such as sniffing

gasoline or paint—in general has been in decline over time since 1993, propellant

abuse—such as intentionally inhaling dust remover—specifically increased starting

around 1998 and started to skyrocket around 2003:29




      60.    This same study calculated that dust remover comprised about 57% of

all propellant abuse during this same time frame. 30




29 Melinda R. Marsolek, et al., Inhalant Abuse: Monitoring Trends by Using Poison
Control Data, 1993-2008, Pediatrics, 125(5) 906-913 (May 2010),
https://pediatrics.aappublications.org/content/125/5/906#T1.
30 Id.


                                         19
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 20 of 75




      61.     In 1997, a woman struck and catastrophically injured another driver

when the woman lost control of her vehicle after getting high on dust remover while

driving.31

      62.     In 1997, researchers published a case report of two individuals who died

when their vehicle crashed after the driver got high from inhaling a can of propellant

containing DFE. 32

      63.     In 1999, five high school juniors in Pennsylvania were killed when the

driver ran her vehicle off the side of the road and struck a tree after getting high on

dust remover; three of the passengers were also reported to have DFE in their

system. 33

      64.     Almost exactly two years later in 2001, a Pennsylvania teenager died

when she veered off the road and crashed her vehicle after she got high from dust

remover. 34




31 Craig Peters, Woman Submits Plea in Huffing Crash, GoUpstate.com (Sep. 12,
2008), https://www.goupstate.com/news/20080912/woman-submits-plea-in-huffing-
crash.
32 LA Broussard, et al., Two Traffic Fatalities Related to the Use of Difluoroethane, J.

Forensic Sci.,42(6):1186–7 (Nov. 1997),
https://www.ncbi.nlm.nih.gov/pubmed/9397568 [abstract].
33 Michael Janofsky, Fatal Crash Reveals Inhalants as Danger to Youth, N.Y. Times

(Mar. 2, 1999),
https://www.nytimes.com/1999/03/02/us/fatal-crash-reveals-inhalants-as-danger-to-
youth.html.
34 Katrina Macleod, Coroner Says Inhalant Use Led to Fatality, Daily Local News

(Feb. 24, 2001),
https://www.dailylocal.com/news/coroner-says-inhalant-use-led-to-
fatality/article_76cc60a8-1de0-5aa7-94c5-43dd18fb828d.html.
                                          20
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 21 of 75




      65.   In June of 2001, a teenager in Indianapolis died after getting high on

dust remover in a swimming pool, where he drowned when his heart stopped. 35

      66.   The United States Consumer Product Safety Commission operates an

injury surveillance system known as the National Electronic Injury Surveillance

System (“NEISS”). The purpose of the NEISS is to collect and publish data on

consumer product-related injuries occurring in the United States, including aerosol

inhalant-related injuries, by cataloging some emergency room visits from 1997-

2010.36

      67.   The NEISS’s first record of a computer duster-specific injury is 2002:




      68.   There are dozens of reports of dust remover abuse clearly identified in

the NEISS from 2002–2010.37




35 Car Crash at Regatta Draws Attention to Inhalant Use, Madison Courier (July 25,
2006), https://madisoncourier.com/Content/News/News/Article/Car-crash-at-
Regatta-draws-attention-to-inhalant-use/178/961/31258.
36 National Electronic Injury Surveillance System, Accidents-Aerosol Containers-

Years 1997-2010-All of Body,
http://www.hospital-data.com/accidents/1133-aerosol-containers/all-of-
body/index.html (last visited Apr. 27, 2020).
37 Id.


                                        21
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 22 of 75




      69.    In 2004, researchers published a research article reviewing the death of

a person associated with inhaling dust removers. 38

      70.    In 2005, Today.com alerted its readers to the increasing danger of

“dusting,” or inhaling dust remover after several children were killed after getting

high on dust remover in separate incidents.39

      71.    In 2006, a woman died after getting high on 3M Dust Remover that she

purchased from Walmart. 40

      72.    In 2006, researchers published a research article reviewing the death of

a person associated with getting high on dust removers and other products containing

DFE. 41

      73.    In 2006, researchers published a case report of an individual who had

crashed her vehicle and died after getting high on dust remover. 42




38 Z. Xiong et al., Sudden Death Caused by 1,1-difluorethane Inhalation, J. Forensic
Sci., 49(3):627-9 (May 2004),
https://www.ncbi.nlm.nih.gov/pubmed/15171188 [abstract].
39 Peter Alexander, “Dusting” is the New Killer High for Teens, Today (Jul. 26, 2005),

https://www.today.com/parents/dusting-new-killer-high-teens-2D80555302.
40 Wal-Mart, 3M Sued in Teenager’s Death from Solvent, Reuters (May 31, 2007),

https://www.reuters.com/article/us-walmart-huffinglawsuit/wal-mart-3m-sued-in-
teenagers-death-from-solvent-idUSN3122706820070531.
41 Avella, Joseph et al., Fatal Cardiac Arrhythmia After Repeated Exposure to 1,1-

Difluoroethane (DFE), The American Journal of Forensic Medicine and Pathology,
27(1):58-60 (March 2006),
https://www.ncbi.nlm.nih.gov/pubmed/16501351 [abstract].
42 T. Hahn et al., A Motor Vehicle Accident Fatality Involving the Inhalation of 1,1-

Difluoroethane, J. Analytical Toxicology, vol. 30(8):638-42 (Oct. 2006),
https://www.ncbi.nlm.nih.gov/pubmed/17132266 [abstract].
                                         22
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 23 of 75




      74.    In 2006, a California TV news channel aired a special report on the

dangers of huffing dust removers, focusing on the deaths of three teenagers who were

believed to have been high on dust remover when their car crashed.43

      75.    In 2007, a man was killed as he was walking in a parking lot when he

was struck by a vehicle driven by a woman who was high on 3M Dust Remover-

branded dust remover. 44

      76.    In 2007, a Nebraska man crashed his vehicle into a tree after getting

high on 3M Dust Remover-branded dust remover. 45

      77.    In 2012, researchers published a case report identifying 17 deaths

involving DFE at the San Diego County Medical Examiner’s Office from 2007-2011. 46

Among those 17 reports of death involving DFE, “Case 3” identified the death of a 50-

year-old male in a car crash. Witnesses who saw the crash described the man as

traveling approximately 65 mph when he “veered to the right across lanes, onto the

shoulder, and down a steep embankment, overturning the vehicle many times.” An

intact can containing DFE was found among the crash debris.




43    KCRA3,       Huffing     and     Teens,     YouTube      (Jun.    17,    2011),
https://www.youtube.com/watch?v=b03ZSk8g40U.
44 Downing v. City of Dothan, 59 So. 3d 16 (Ala. 2010),

https://caselaw.findlaw.com/al-supreme-court/1539446.html.
45 Sarah Schulz, Teen Who Ran Over Police Officer Involved in Second Accident, The

Grand           Island          Independent,          (Jan.         18,        2007),
https://www.theindependent.com/news/teen-who-ran-over-police-officer-involved-in-
second-accident/article_e545b1c0-af76-5a21-8062-935e80b0c920.html.
46 Vance, Chris, et al., Deaths Involving 1,1-Difluoroethane at the San Diego County

Medical Examiner’s Office, Journal of Analytical Toxicology, Vol. 36(9):626-33
(Nov./Dec. 2012), https://academic.oup.com/jat/article/36/9/626/784617.
                                         23
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 24 of 75




      78.    In 2008, an Oklahoma man was arrested on charges of public

intoxication after getting high on 3M Dust Remover-branded dust remover; the police

found more than 200 cans of dust remover in the man’s vehicle.47

      79.    In 2008, researchers published a case report of an individual who had

crashed his vehicle after getting high on dust remover. 48

      80.    In 2009, a Nebraska man was found unresponsive in his vehicle after

getting high on 3M Dust Remover-branded dust remover. 49

      81.    In 2009, an Ohio teenager died when she crashed her car after getting

high on dust remover that she purchased at Walmart. 50

      82.    In 2009, a Pennsylvania woman veered off the road after she got high

on dust remover and struck and killed a teenager and seriously injured another

teenager who were walking on a sidewalk.51




47 12-11 Crime Briefs, The Edmond Sun (Dec. 10, 2008),
https://www.edmondsun.com/news/local_news/crime-briefs/article_a7286710-e3da-
51d4-b733-111878ece7e5.html. (last visited Jan. 7, 2020).
48 Little, Jill et al., Inhalant Abuse of 1,1-Difluoroethane (DFE) Leading to Heterotopic

Ossification: A Case Report, Patient Safety in Surgery, vol. 2(1):28, (Oct. 2008),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2584001/.
49 Talmage Man Arrested for Huffing in Hospital Garage, Lincoln Journal Star

(Aug. 11, 2009), https://journalstar.com/news/local/crime-and-courts/talmage-man-
arrested-for-huffing-in-hospital-garage/article_172e2f0c-86af-11de-8056-
001cc4c03286.html.
50 Teen Admits Huffing Before Fatal Crash, 21WFMJ (Aug. 24, 2009),

https://www.wfmj.com/story/10951585/teen-admits-huffing-before-fatal-crash.
51 William Bender, Cops: “Huffing” Cause of Fatal Delco Crash, The Philadelphia

Inquirer (Sep. 10, 2009),
https://www.inquirer.com/philly/hp/news_update/20090910_Cops___Huffing__cause
of_fatal_Delco_crash.html.
                                           24
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 25 of 75




       83.    In 2009, a case study analyzed the death of a man who died after getting

high on dust remover. 52

       84.    In 2009, a man in Wyoming was found guilty of aggravated vehicular

homicide stemming from charges that he killed someone when he passed out while

driving and high on dust remover. 53

       85.    In 2010, a man in Pennsylvania got high on dust remover he purchased

at a local Walmart, veered into oncoming traffic, and struck and killed a music

teacher. 54

       86.    In 2010, an Illinois teenager killed the passenger in his vehicle when he

crashed after getting high on dust remover. 55

       87.    In 2010, the American Journal of Drug and Alcohol Abuse warned that

dust remover abuse by adolescents was becoming a public health threat.56




52 C. Sasaki, T. Shinozuka, A Fatality Due to Inhalation of 1,1-Difluoroethane (HFC-
152a) With a Peculiar Device, Forensic Toxicology 27:45 (2009),
 https://link.springer.com/article/10.1007/s11419-008-0065-7.
53 William Browning, Casper Man Faces Felony DUI, Billings Gazette (Apr. 18, 2011),

https://billingsgazette.com/news/state-and-regional/wyoming/casper-man-faces-
felony-dui/article_44842e90-1c24-5c11-bc49-4030c05dfd34.html.
54 Jason Nark, Cops: Man Did Drugs Before Crash that Killed Teacher, The

Philadelphia Inquirer (Oct. 12, 2010),
https://www.inquirer.com/philly/hp/news_update/20101013_Cops__Man_did_drugs_
before_crash_that_killed_teacher.html.
55 Dave Haney, Teen Gets Prison for Fatal Crash, Peoria Journal Star (Aug. 20, 2011),

https://www.pjstar.com/article/20110820/NEWS/308209911.
56 Eric Garland, & Matthew Howard, Inhalation of Computer Duster Spray Among

Adolescents: An Emerging Public Health Threat?, The American Journal of Drug and
Alcohol Abuse, vol.36(6):320-24 (Jul. 21, 2010),
https://www.tandfonline.com/doi/full/10.3109/00952990.2010.504874 [abstract].
                                          25
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 26 of 75




      88.    In 2010, a TV news station aired a report on several teenagers who

crashed a car after getting high on dust removers, including 3M Dust Remover-

branded dust remover. 57

      89.    A video uploaded to YouTube.com on November 27, 2010 shows at least

one person inhaling dust remover while sitting in a parked car.58

      90.    In 2011, a man in Wyoming was reported to have crashed his vehicle

after getting high on dust remover. 59

      91.    Two days later, yet another man in Wyoming was reported to have

crashed his vehicle after getting high on dust remover he purchased at a local

Walmart beforehand. 60

      92.    A video posted to YouTube.com in 2011 shows a young man getting high

on dust remover while sitting in the driver’s seat of a vehicle.61

      93.    Another video posted to YouTube.com in 2011 shows a young man

getting high on dust remover while sitting in the driver’s seat of a vehicle. The young




57  40/29 News, Police Say Teens High on Duster, YouTube (Sep. 3, 2010),
https://www.youtube.com/watch?v=K1hNUrWuYKo.
58 @shurrden,     Bella Inhaling Dust Remover, YouTube (Nov. 27, 2010),
https://www.youtube.com/watch?v=7kRttfMkSro.
59 William Browning, Casper Man Faces Felony DUI, Billings Gazette (Apr. 18, 2011),

https://billingsgazette.com/news/state-and-regional/wyoming/casper-man-faces-
felony-dui/article_44842e90-1c24-5c11-bc49-4030c05dfd34.html.
60 19-Year Old Faces DUI Charge After Allegedly Huffing, Casper Star Tribune

(Apr. 20, 2011), https://trib.com/news/local/casper/year-old-faces-dui-charge-after-
allegedly-huffing/article_33bd9038-2683-5537-9ba4-9ac8d3e5ca19.html.
61 @swifferkillsdogs, Jimmy Huffing Dust Remover, YouTube (Dec. 14, 2011),

https://www.youtube.com/watch?v=FjlazUNE2-8.
                                           26
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 27 of 75




man shares the can of dust remover with his passengers, who also inhale from the

can. 62

          94.   In 2011, an Illinois man crashed his vehicle after getting high on dust

remover, killing three of his passengers. 63

          95.   In 2011, a California woman crashed her vehicle after getting high on

3M Dust Remover-branded dust remover. 64

          96.   In 2011, researchers published a research article reviewing three deaths

associated with inhaling dust removers. 65

          97.   In two videos posted to YouTube.com in 2011, several young men are

shown getting high on dust remover in the woods; the resulting debilitating and

mind-altering effects visibly present.66

          98.   In 2012, researchers published a research article reviewing the death of

a person associated with inhaling dust removers. 67



62  @allenpalin, Doing Duster at Whataburger, YouTube (Dec. 26, 2011),
https://www.youtube.com/watch?v=GYRQN-7raLM&has_verified=1.
63 People v. Blakey, 44 N.E.3d 1186 (Ill. App. Ct. 2015).

https://caselaw.findlaw.com/il-court-of-appeals/1719505.html.
64 Melissa Pinion-Whitt, Madd to Honor Rialto Police Officer, Los Angeles Daily

News (Mar. 11, 2011, updated Aug. 28, 2017),
https://www.dailynews.com/2011/03/11/madd-to-honor-rialto-police-officer/.
65 C. Sasaki, T. Shinozuka, A Fatality Due to Inhalation of 1,1-Difluoroethane (HFC-

152a) With a Peculiar Device, Forensic Toxicology, 27:45 (2009),
https://www.ncbi.nlm.nih.gov/pubmed/20875935 [abstract].
66 @theicedub, Duster Trip Part 1, YouTube (Apr. 29, 2011),

https://www.youtube.com/watch?v=4yR9MJl3OQk;
@theicedub, Duster Trip Part 2, YouTube (Apr. 29, 2011),
 https://www.youtube.com/watch?v=xdbH2PXS2kU.
67 PC Kurniali et al., Inhalant Abuse of Computer Cleaner Manifested as Angioedema,

American Journal of Emergency Medicine, 30(1): 265e3-5 (Jan. 2012),
https://www.ncbi.nlm.nih.gov/pubmed/21295430 [abstract].
                                            27
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 28 of 75




      99.    In February of 2012, a woman struck and seriously injured two men who

were standing in their own driveway after the woman lost control of her vehicle when

she got high on dust remover. 68

      100.   A woman was convicted of third-degree murder in Pennsylvania after

she huffed dust remover she purchased at a local Walmart before she struck and

killed another driver in August of 2012.69

      101.   In September 2012, a Vermont man struck and killed a teenager who

was walking to her father’s car after the man lost control of his vehicle when he got

high on dust remover. 70

      102.   In October 2012, a man crossed the median and struck and killed two

siblings after getting high on dust remover. 71




68 Julius Whigham II, Woman, 19, Charged with DUI in Delray Beach Crash that
Injured Two; Accused of “Huffing” Aerosol Can, The Palm Beach Post (Oct. 23, 2012),
https://www.palmbeachpost.com/article/20121023/NEWS/812023237.
69 Steve Bauer, Judge Rejects New Trial in Fatal Huffing Case, StateCollege.com

(June 10, 2015), http://www.statecollege.com/news/local-news/judge-rejects-new-
trial-in-fatal-huffing-case,1464214/.
70 Brent Curtis, Man Guilty of Manslaughter in Crash While “Huffing,” Times Argus

Online      (Jan.    17,   2015),    https://www.timesargus.com/news/man-guilty-of-
manslaughter-in-crash-while-huffing/article_f72d7085-c65c-5b5a-9420-
dc234b33b782.html.
71 Man Sentenced for Crash that Killed Ole Miss Siblings, WMC5 Action News

(Sept. 23, 2013, updated June 30, 2013),
https://www.wmcactionnews5.com/story/23505970/man-sentenced-for-crash-that-
killed-ole-miss-siblings/.
                                          28
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 29 of 75




      103.    In 2012, a woman was charged with reckless homicide after local

authorities said she struck and killed a five-year-old girl while driving high on dust

remover. 72

      104.    In 2012, a TV station aired a story featuring a teenager who lost

consciousness and caused a multi-vehicle crash after she got high on dust remover

while driving.73

      105.    In 2014, a TV news station reported a twenty-one-year-old had died after

huffing dust remover. 74

      106.    In 2014, law enforcement in Greenwich, New York, were prompted to

warn the public of the dangers associated with huffing after a man was hospitalized

for inhaling dust removers. 75

      107.    In 2014, a woman suffered near-fatal injuries in Maine when local

authorities alleged she crashed her car after getting high on dust remover. 76




72 Suit: “Huffing” Teen Driver May Have Run Over Girl Twice, CBS Chicago (Sep. 20,
2012),     https://chicago.cbslocal.com/2012/09/20/suit-huffing-teen-driver-may-have-
run-over-girl-5-twice/.
73 Wood TV8, Driver on “Duster” Causes 3-Car Crash, YouTube (Dec. 13, 2012),

https://www.youtube.com/watch?v=sDpnX0m7a8E.
74 ABC 17 News, 21-Year-Old Dies from Inhaling Air Duster Can, YouTube (Nov. 11,

2014), https://www.youtube.com/watch?v=ePXED7E4-sw&feature=youtu.be.
75   Spread of “Huffing” Feared, The Post Star (June 2, 2014),
https://poststar.com/news/local/spread-of-huffing-feared/article_287eac5e-ea9c-11e3-
a0bf-001a4bcf887a.html.
76 Erica Thoms, Driver in Near-Fatal Belfast Crash Charged with Abuse of Inhalants

(May 14, 2014), https://www.penbaypilot.com/article/driver-near-fatal-belfast-crash-
charged-abuse-inhalants/33406.
                                          29
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 30 of 75




      108.   In 2014, local authorities in Texas charged a man with a felony when he

was alleged to have crashed his car after getting high on dust remover, injuring

himself and his passenger.77

      109.   In 2016, researchers published a research article reviewing the death of

a person associated with inhaling dust removers. 78

      110.   In 2016, researchers published a research article reviewing the death of

another person associated with inhaling dust removers. 79

      111.   In 2017, a driver struck and fatally killed three Minnesota men who

were traveling to a cabin for the weekend after the driver huffed Defendants’ Ultra

Duster product. 80

      112.   A video posted to YouTube.com in 2017 shows a woman sitting in the

driver’s side of her car immediately after crashing her car and then continuing to huff

from a can of dust remover. 81




77MPD:   Man Inhales Air Duster, Injures Passenger in Crash, MRT.com (June 2, 2014),
https://www.mrt.com/crime/article/MPD-Man-inhales-air-duster-injures-passenger-
in-7411373.php.
78 S.    Kumar et al., Cardiomyopathy from 1,1-Difluoroethane Inhalation,
Cardiovascular Toxicology 16, 370-73 (Nov. 2015),
https://link.springer.com/article/10.1007%2Fs12012-015-9348-5 [abstract].
79 Alexis L. Cates and Matthew D. Cook, Severe Cardiomyopathy after Huffing Dust-

Off, Case Reports in Emergency Medicine, vol. 2016, Article ID 9204790 (2016),
https://www.hindawi.com/journals/criem/2016/9204790/.
80 FOX 9, Impaired, wrong-way driver in court for deaths of three cabin-bound

Minnesota men, (Aug. 9, 2017)
https://www.fox9.com/news/impaired-wrong-way-driver-in-court-for-deaths-of-three-
cabin-bound-minnesota-men.
81 @RoadCam, Woman Inhaling Gas Duster Caused a Crash, YouTube (Nov. 27,

2017), https://www.youtube.com/watch?v=YJrroAChIW4.
                                          30
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 31 of 75




      113.   In a particularly disturbing video posted to YouTube.com in 2017, a

young man inhales dust remover while sitting in the driver’s seat of his truck and

parked in a parking lot. The video demonstrates the immediate, debilitating effects

of inhaling dust remover. 82

      114.   In 2019, researchers published a case study of a woman who suffered

from acute psychosis after inhaling a dust remover. 83

      115.   In 2019, a Minnesota woman was struck and killed by a driver who had

been huffing CRC Duster-branded dust remover. 84

      116.   On May 28, 2020, a Wisconsin man struck and killed an eighteen-year-

old girl who was walking after the man lost control of his vehicle when he got high on

dust remover. 85

      117.   And in popular culture, dust remover abuse has been portrayed on film

and TV and entertainment personalities have fallen victim to the intoxicating and

addicting effects of dust removers.




82 @Diamondmytegaming, Air Duster in a McDonald’s Parking Lot, YouTube (Oct. 2,
2017), https://www.youtube.com/watch?v=Wt-3JF1tgM0.
83 Clara B. Novotny et al. “Acute Psychosis Following 1,1-Difluoroethane Inhalation,”

Cureus vol. 11(9) e5565 (Sep. 4 2019),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6820689/.
84 Lakeland PBS, One Dead After Crash In Lake Of The Woods Count, (Jul. 23, 2019)

https://lptv.org/one-dead-after-crash-in-lake-of-the-woods-county/.
85 Fox WZAW, Court docs: Texting was a factor in fatal Adams County hit-and-run,

(May 28, 2020)
https://www.wsaw.com/fox/content/news/Court-docs-Texting-huffing-factors-in-fatal-
Adams-County-hit-and-run-570840431.html.
                                         31
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 32 of 75




       118.   In the movie Thirteen, released in 2003, two characters are portrayed

getting high on dust remover. 86

       119.   On August 11, 2008, in Season 4, Episode 19 of the TV show Intervention

which follows people who work to overcome—and recover from—their drug

addictions, the show focused on a young woman who was addicted to getting high off

dust removers. 87

       120.   In Season 14, Episode 7 of the TV show South Park that aired on April

28, 2010, the show portrayed one of the characters with a drug addiction and was

depicted getting high on dust remover while sitting in a car.88

       121.   In 2017, Aaron Carter, a popular singer, crashed his car after his friends

called 911 multiple times to report Carter had been huffing dust remover all night,

Carter had been driving all night, and that Carter was a danger on the road as a

result. 89


       122.   On June 23, 2020, Brandon Hall, an actor prominently known for his

role in the 1994 movie Little Rascals, was arrested for huffing dust remover after

local authorities responded to a hotel’s call about a possible overdose.90


86 Alexandru Cojanu, Inhalant Abuse: The Wolf in Sheep’s Clothing, American
Journal of Psychiatry Residents’ Journal (Feb. 2018),
https://psychiatryonline.org/doi/pdf/10.1176/appi.ajp-rj.2018.130203.
87 A&E, Intervention: Allison, S4 E20 (Aug. 11, 2008),

https://play.aetv.com/shows/intervention/season-4/episode-19.
88 @trilabyte700, Towelie Inhaling 2000 Cans of Computer Air Duster a Day, YouTube

(Feb. 16, 2012), https://www.youtube.com/watch?v=wfXzHDY5Lrc.
89 Aaron Carter: “He’s Inhaling Computer Duster” Says Friend in 911 Call (Audio),

TheBlast (Sep. 21, 2017, updated June 10, 2019), https://theblast.com/c/aaron-carter-
computer-duster-911-call.
90 US Weekly, ‘Little Rascals’ Star Bug Hall Arrested for Allegedly Huffing Air Duster:

See the Mugshot, (Jun. 23, 2020),
                                           32
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 33 of 75




                       DEFENDANTS’ ULTRA DUSTER

      123.   Defendants, at all material and relevant times and upon information

and belief, designed, manufactured, tested, labeled, distributed, and/or sold a dust

remover called Ultra Duster.




      124.   At all material and relevant times, the function of Ultra Duster was

similar to other dust removers containing DFE on the market.

      125.   At all material and relevant times, Defendants advertised and marketed

Ultra Duster as a “compressed gas air duster” that “blast[s] dust, dirt, and unwanted

micro-articles away from computers, keyboards, printers plus many more.” 91



https://www.usmagazine.com/celebrity-news/news/little-rascals-bug-hall-arrested-
for-allegedly-huffing-see-his-mugshot/.
91 AW Distributing, Inc., Ultra Duster Product Description,

 http://www.awdus.com/products_01_01.html.
                                         33
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 34 of 75




      126.   At all material and relevant times, the appearance of Ultra Duster was

substantially similar to other dust remover products on the market:




      127.   At all material and relevant times, the main ingredient in Ultra

Duster—like other compressed gas dusters on the market—was DFE: 92




      128.   At all material and relevant times, DFE was the main ingredient in

Ultra Duster because the sole purpose of this product is to propel a pressurized burst

of gas from the can at a high velocity to displace dust and other material from the

surface of whatever item is being cleaned.




92AW Distributing, Inc., Ultra Duster Safety Data Sheet,
http://awdus.com/MSDS01.HTML.
                                         34
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 35 of 75




      129.   At all material and relevant times, the Material Safety Data Sheet that

Defendants published online for Ultra Duster acknowledges the severe Central

Nervous System effects of inhaling DFE: 93




      130.   Because the DFE in Ultra Duster causes psychoactive effects when

inhaled, many people intentionally inhale Ultra Duster to get high.94

      131.   At all material and relevant times, Defendants knew that people

intentionally inhaled Ultra Duster to get high.

      132.   At all material and relevant times, Defendants knew that people

intentionally inhaled Ultra Duster to get high while driving and subsequently harm

or kill innocent bystanders.

      133.   In fact, a civil lawsuit was commenced against multiple defendants—

including AW Distributing and Walmart—in 2012 when two Florida residents were

seriously injured after being struck by a woman who was high on Ultra Duster dust

remover while driving.95 A copy of that 2012 Complaint is attached hereto as Exhibit


93    AW      Distributing,    Inc.,      Ultra     Duster   Safety     Data      Sheet,
http://awdus.com/MSDS01.HTML.
94 National Institute on Drug Abuse, Inhalants: Letter from the Director,

https://www.drugabuse.gov/publications/research-reports/inhalants/letter-director.
95 Complaint, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct.

Nov. 20, 2012) (attached hereto as Exhibit A); Deposition Transcript of Joe Bussell
(“Bussel Dep.”) (attached hereto as Exhibit B), Greico v. Merrill, et. al., No. 50-2012-
                                          35
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 36 of 75




A. Joe Bussell testified as the Corporate Representative of Walmart on October 22,

2015. A copy of his deposition transcript is attached hereto as Exhibit B. Kennic Ho

testified as the Manager of AW Distributing on February 15, 2016. A copy of his

deposition transcript is attached hereto as Exhibit C.

       134.   According to Kennic Ho, AW Distributing’s Manager, AW Distributing—

and Kennic Ho personally—are aware that people inhale Ultra Duster to get high,

and that people “abuse[] it”: 96




                       [Remainder of Page Intentionally Blank]




CA-021342-MB(AD), (Fla. Cir. Ct. Oct. 22, 2015); Deposition Transcript of Kennic Ho
(“Ho Dep.”) (attached hereto as Exhibit C), Greico v. Merrill, et. al., No. 50-2012-CA-
021342-MB(AD), (Fla. Cir. Ct. Feb. 15, 2016).
96 Ho Dep. 28:10–18, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD), (Fla.

Cir. Ct. Feb. 15, 2016).
                                          36
          CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 37 of 75




           135.   According to Joe Bussell, Walmart’s Corporate Representative, Walmart

is also aware that people inhale Ultra Duster to get high, and that people “abuse[]

it”: 97




                          [Remainder of Page Intentionally Blank]




97Bussell Dep. 36:9–18, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),
(Fla. Cir. Ct. Oct. 22, 2015).
                                             37
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 38 of 75




      136.   According to Kennic Ho, AW Distributing has known that people

intentionally inhale dust remover products containing difluoroethane since before

Ultra Duster started being sold: 98




                      [Remainder of Page Intentionally Blank]




98Ho Dep. 29:7–19, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD), (Fla.
Cir. Ct. Feb. 15, 2016).
                                        38
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 39 of 75




      137.   In fact, Kennic Ho testified under oath that he was aware that people

misused and abused Ultra Duster since at least May 2010: 99




99Ho Dep. 104:5–25, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD), (Fla.
Cir. Ct. Feb. 15, 2016).
                                        39
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 40 of 75




       138.   Joe Bussell similarly testified under oath that Walmart was aware that

people have been misusing and abusing Ultra Duster since at least 2008: 100




       139.   Walmart Knows that people have misused and abused Ultra Duster and

similar dust removers in Walmart stores and parking lots: 101




100 Bussell Dep. 148:11–15, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),
(Fla. Cir. Ct. Oct. 22, 2015).
101 Bussell Dep. 121:12–25, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),

(Fla. Cir. Ct. Oct. 22, 2015). See also id. at 116:11–117:6, 120:16–121:21, 125:15–
126:9, 144:5–17, 147:2–13, 149:3–25, 151:24–153:10, 155:6–156:3, 157:15–158:1,
159:16–160:23, 161:1–12, 162:22–163:13, 166:14–23, 176:25–177:9, 178:23–179:10,
186:13–187:1, 193:6–24, 199:25–200:15, 201:3–18, 202:4–16, 203:3–204:2, and
204:13–23.
                                         40
       CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 41 of 75




         140.   At all material and relevant times, the product label for Ultra Duster

contained a general notice to the user of the product that “misuse by deliberately

concentrating and inhaling contents may be harmful or fatal”:




         141.   At all material and relevant times, AW Distributing published a website

http://www.ultraduster.com/ (“Ultra Duster Website”) which states “ULTRA

DUSTER contains a bitterant additive that discourages potential abusive and

misusage of the product by making its contents unpleasant to inhale.” 102

         142.   At all material and relevant times, the Ultra Duster Website published

a notice that Ultra Duster “now comes with an additive known as bitterant, making

the contents extremely unpleasant to inhale.” The informational notice contains a



102   Ultra Duster, Bitterant, http://www.ultraduster.com/bitterant.html.
                                           41
       CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 42 of 75




website link to provide users and potential users of Ultra Duster information on

inhalant abuse at https://inhalant-abuse.net/: 103




         143.   At all material and relevant times, the Ultra Duster Bitterant Webpage

only advised visitors of the website of the potential for inhalant abuse.

         144.   At all material and relevant times, the Ultra Duster Bitterant Webpage

provided no warnings that inhaling Ultra Duster can cause harm or death to innocent

bystanders, including the foreseeable and predictable risk that a person could lose

control of their vehicle and strike and injure or kill another person when high on

Ultra Duster.

         145.   At all material and relevant times, Defendants provided inadequate

warnings to the user of the product about the potential for harm that the user may

experience as a result of inhaling Ultra Duster.

         146.   At all material and relevant times, Defendants provided no warnings

that inhaling Ultra Duster can cause harm or death to innocent bystanders, including

the foreseeable and predictable risk that a person could lose control of their vehicle

and strike and injure or kill another person when high on Ultra Duster. 104




103   Ultra Duster, Bitterant, http://www.ultraduster.com/bitterant.html.
104   AW Distributing, Inc., Website generally, http://www.awdus.com/
                                           42
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 43 of 75




       147.   At all material and relevant times, and upon information and belief,

Defendants never warned people who are, or who could be, exposed to Ultra Duster

that they should not operate a motor vehicle. 105

       148.   According to Kennic Ho, a bitterant (“bitterant” or “bittering agent”) has

been present in Ultra Duster since Ultra Duster was first distributed in the United

States: 106




       149.   At all material and relevant times, the product label for Ultra Duster

advertised that Ultra Duster “[c]ontains a bitterant to help discourage inhalant

abuse”: 107




105 AW Distributing, Inc., Website generally, http://www.awdus.com/
106 Ho Dep. 104:5–25, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD), (Fla.
Cir. Ct. Feb. 15, 2016).
107 Sam’s Club, Ultra Duster Label,

https://www.samsclub.com/p/ultra-duster-compressed-gas-4pk-canned-
air/prod22700731
                                           43
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 44 of 75




       150.     The advertised bittering agent, in fact, did not effectively discourage or

prevent people from getting inhaling Ultra Duster to get high.

       151.     At all material and relevant times and upon information and belief,

Defendants had no intention of actually discouraging abuse of Ultra Duster as an

inhalant as Defendants continued to sell Ultra Duster in a form that continued to be

inhaled by persons seeking to get high.

       152.     At all material and relevant times and upon information and belief,

Defendants only advertised the existence of a “bittering agent” because certain

retailers, such as Walmart, would not sell the product without such an advertisement

on the label.

       153.     According to Joe Bussell, Walmart required AW Distributing “to include

a bitterant in their [Ultra Duster] supplied to Walmart”: 108




                         [Remainder of Page Intentionally Blank]




108Bussell Dep. 220:3–7, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),
(Fla. Cir. Ct. Oct. 22, 2015).
                                             44
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 45 of 75




      154.   At all material and relevant times and upon information and belief,

certain retailers, such as Walmart, required Defendants to advertise the existence of

a “bittering agent” on their Ultra Duster label in response to known incidents of dust

remover abuse.

      155.   However, at all material and relevant times, the “bittering agent” that

Defendants advertised as an ingredient added to “discourage inhalant abuse,” in fact,

did not work for its intended or advertised purpose.

      156.   Or worse, reasonable further investigation and discovery may show that

Ultra Duster did not contain a bittering agent whatsoever.

      157.   And upon information and belief, none of the Defendants conducted any

testing or otherwise took any reasonable efforts to ensure the bittering agent they

claim is present actually worked to deter or discourage abuse of the Ultra Duster

product.



                      [Remainder of Page Intentionally Blank]




                                         45
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 46 of 75




       158.   According to Kennic Ho, AW Distributing did not even specifically

request that Ultra Duster be tested to ensure a “bittering agent” was released from

the product: 109




                      [Remainder of Page Intentionally Blank]




109Ho Dep. 114:20–7, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD), (Fla.
Cir. Ct. Feb. 15, 2016).
                                        46
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 47 of 75




       159.    Similarly, according to Joe Bussell, Walmart did not require that Ultra

Duster be tested to ensure a “bittering agent” was actually released from the

product: 110




       160.     In fact, according to Joe Bussell, Walmart had not seen any research

or data that showed whether Ultra Duster released a “bittering agent” when Ultra

Duster was sprayed:111




                       [Remainder of Page Intentionally Blank]




110 Bussell Dep. 139:7–10, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),
(Fla. Cir. Ct. Oct. 22, 2015).
111 Bussell Dep. 43:1–8, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),

(Fla. Cir. Ct. Oct. 22, 2015).
                                          47
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 48 of 75




       161.   Moreover, according to Joe Bussell, Walmart was not aware of any data

that showed whether the “bittering agent” was even effective: 112




       162.   At all material and relevant times, people continued to abuse Ultra

Duster in order to get high despite the advertised “bittering agent,” including Tyler

Harmon.

       163.   At all material and relevant times, Defendants knew or should have

known that people continued to abuse Ultra Duster to get high, despite advertising

to the public that Ultra Duster contained a bittering agent to help discourage

inhalant abuse.



                      [Remainder of Page Intentionally Blank]




112Bussell Dep. 41:3–10, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),
(Fla. Cir. Ct. Oct. 22, 2015).
                                         48
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 49 of 75




       164.   According to Joe Bussell, Walmart was aware that people continued to

abuse Ultra Duster despite the advertised “bittering agent” since at least 2012: 113




       165.   According to Joe Bussell, Walmart was aware that people continued to

abuse Ultra Duster in Walmart stores and Walmart parking lots: 114




113 Bussell Dep. 74:5–12, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),
(Fla. Cir. Ct. Oct. 22, 2015).
114 Bussell Dep. 54:3–13, Greico v. Merrill, et. al., No. 50-2012-CA-021342-MB(AD),

(Fla. Cir. Ct. Oct. 22, 2015).
                                          49
      CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 50 of 75




        166.   At all material and relevant times, Defendants knew or should have

known that the advertised “bittering agent” did not effectively discourage abuse of

Ultra Duster as an inhalant.

        167.   Even if Defendants successfully incorporated a “bittering agent” into

Ultra Duster’s formulation, the physiological effects of inhaling a “bittering agent”

mixed with DFE could potentially cause bronchial smooth muscle relaxation, thereby

increasing DFE absorption in the body and increasing Ultra Duster’s intoxicating

effects. 115

        168.   At all material and relevant times, Ultra Duster was sold in quantities

far greater than what would be expected if used only for its intended use.

        169.   At all material and relevant times, Defendants knew or should have

known that Ultra Duster was being sold in quantities far greater than what would

be expected if used only for its intended use.

        170.   At all material and relevant times, Defendants knew or should have

known that Ultra Duster was being sold in quantities far greater than what would




115See, e.g., Deshpande DA, Wang WCH, Mcilmoyle EL, Robinett KS, Schillinger
RM, An SS, et al. Bitter taste receptors on airway smooth muscle bronchodilate by
localized calcium signaling and reverse obstruction. NAT MED N Y (2010), 16:1299–
304, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3066567/; Clifford
RL, Knox AJ. Future bronchodilator therapy: a bitter pill to swallow? AM J PHYSIOL-
LUNG CELL MOL PHYSIOL (2012), 303:L953–5, available at
https://journals.physiology.org/doi/full/10.1152/ajplung.00303.2012; Liggett SB.
Bitter taste receptors on airway smooth muscle as targets for novel bronchodilators.
EXPERT OPIN THER TARGETS (2013), 17:721–31 available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4437536/.
                                          50
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 51 of 75




be expected if used only for its intended use because people were purchasing Ultra

Duster to get high.

      171.   At all material and relevant times, Defendants knew or should have

known that a large portion of their sales of Ultra Duster were to people who

purchased the product to get high.

      172.   At all material and relevant times, Defendants knew or should have

known that persons were using Ultra Duster in a manner that resulted in death and

injury to innocent bystanders in motor vehicle crashes.

      173.   At all material and relevant times, Defendants placed Ultra Duster into

the stream of commerce, including within the State of Minnesota, despite knowing of

the foreseeable misuse of Ultra Duster as an inhalant.

      174.   At all material and relevant times, Defendants placed Ultra Duster into

the stream of commerce, including within the State of Minnesota, despite knowledge

of the foreseeable misuse of Ultra Duster as an inhalant, and that this foreseeable

use would cause harm to innocent bystanders, including in motor vehicle crashes.

      175.   At all material and relevant times, Defendants provided false and

misleading warnings, labels, promotions, marketing, and information and failed to

provide adequate warning of the risks and dangers associated with the foreseeable

misuse of Ultra Duster that might befall not just the person inhaling Ultra Duster,

but innocent bystanders in motor vehicle crashes as well.

      176.   At all material and relevant times, Defendants failed to provide

adequate warning of the risks and dangers associated with the foreseeable misuse of



                                         51
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 52 of 75




Ultra Duster that might befall not just the person inhaling Ultra Duster, but innocent

bystanders in motor vehicle crashes as well.

      177.   Reasonable further investigation and discovery may show that at all

material and relevant times, Defendants falsely claimed that Ultra Duster contained

a bittering agent that would deter inhalant abuse, when in fact Ultra Duster

contained no such bittering agent.

      178.    At all material and relevant times, Defendants falsely claimed that

Ultra Duster contained a bittering agent that would deter inhalant abuse, when in

fact the “bittering agent” was completely ineffective.

      179.   At all material and relevant times, Defendants failed to add a “bittering

agent” or other product to Ultra Duster that effectively deterred inhalant abuse.

      180.   At all material and relevant times, people predictably and foreseeably

continued to use Ultra Duster to get high, drive while high on Ultra Duster, lose

control of their vehicles, and injure or kill innocent bystanders, including Natalie

Chairez and Samantha Chairez.

      181.   At all times relevant, Defendants negligently and maliciously and

wantonly and willfully disregarded the rights and safety of the public, including

Natalie Chairez and Samantha Chairez, because they placed their dust remover

products containing difluoroethane—such as Ultra Duster—into the stream of

commerce, including within the State of Minnesota, despite knowledge that people

will continue to use Ultra Duster to get high, drive while high on Ultra Duster, lose




                                          52
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 53 of 75




control of their vehicles, and injure or kill innocent bystanders, including Natalie

Chairez and Samantha Chairez.

              NATALIE CHAIREZ AND SAMANTHA CHAIREZ’S
                       CATASTROPHIC INJURIES

      182.   On December 17, 2017, Tyler Harmon was driving his vehicle in

Sherburne County, State of Minnesota.

      183.   While driving, Harmon huffed a can of dust remover.

      184.   The dust remover that Harmon inhaled was Ultra Duster, which was

retrieved from by the Minnesota State Patrol after the near-fatal crash:




      185.   Harmon got high from intentionally huffing Ultra Duster.

      186.   Harmon got high from huffing Ultra Duster despite the advertised

presence of a bittering agent in the product.



                                          53
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 54 of 75




      187.   Harmon lost consciousness and/or all control of his bodily movements

when he was high on Ultra Duster.

      188.   Harmon lost the ability to drive and the ability to maintain control of

his vehicle when he was high on Ultra Duster.

      189.   Because Harmon predictably and foreseeably huffed Ultra Duster, got

high, lost consciousness and/or all control of his bodily movements, and lost the ability

to maintain control of his vehicle, he predictably and foreseeably crossed over the

median and drove on the opposite side of the highway into oncoming traffic, where

his vehicle struck Natalie Chairez and her daughter Samantha Chairez, both of

whom who were lawfully driving in their own vehicle. The collision severely injured

Natalie Chairez’s and Samantha Chairez’s body and mind.

                            FIRST CAUSE OF ACTION

                       (As to All Plaintiffs and Defendants)

                  Strict Products Liability – Defective Design

      190.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      191.   At all material and relevant times, the Ultra Duster product at issue in

this case was misused in a reasonably foreseeable manner.

      192.   At all material and relevant times, Natalie Chairez and Samantha

Chairez’s injuries were reasonably foreseeable.

      193.   At all material and relevant times, Natalie Chairez and Samantha

Chairez’s injuries were a reasonably foreseeable result of Ultra Duster’s defective

design.
                                           54
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 55 of 75




      194.   At all material and relevant times, safer, technologically feasible, and

practical alternative designs were, have been, and are available to Defendants that

would have prevented Natalie Chairez and Samantha Chairez’s injuries, without

substantially impairing the reasonably anticipated and/or intended function of Ultra

Duster.

      195.   At all material and relevant times, safer, technologically feasible, and

practical alternative designs were, have been, and are available to Defendants that

would have prevented Natalie Chairez and Samantha Chairez’s injuries, without

rendering Ultra Duster too expensive for it to be reasonably marketable.

      196.   At all material and relevant times, the risk of harm caused by Ultra

Duster’s defective design has outweighed and continues to outweigh its utility.

      197.   At all material and relevant times, safer designs for Ultra Duster were

available to Defendants that were practicable, feasible, and/or otherwise reasonable

alternative designs and/or formulations that would have prevented or substantially

reduced the risk of injury, harm, and death to innocent bystanders in motor vehicle

crashes.

      198.   At all material and relevant times, safer, technologically feasible, and

practical alternative designs were, have been, and are available to Defendants that

would have reduced and/or prevented foreseeable misuse of Ultra Duster.

      199.   Reasonable, safer alternative designs of Ultra Duster, include, but are

not limited to, modifications in the packaging of Ultra Duster, including a

modification so that less DFE can be released during each spray.



                                         55
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 56 of 75




      200.   Reasonable, safer alternative designs of Ultra Duster, include, but are

not limited to, modifications in the formulation, and/or amount, and/or inclusion

altogether of the propellant, DFE, found in Ultra Duster.

      201.   Reasonable, safer alternative designs of Ultra Duster, include, but are

not limited to, modifications in the formulation, and/or amount, and/or inclusion

altogether of Ultra Duster’s “bittering agent.”

      202.   Reasonable, safer alternative designs of Ultra Duster, include, but are

not limited to, providing adequate warnings and instructions on the Ultra Duster

product packaging.

      203.   Multiple safer, feasible alternative designs of Ultra Duster were, have

been, and are available to Defendants, yet, Defendants have marketed and sold, and

continues to market and sell, Ultra Duster, a defectively designed and unreasonably

dangerous product.

      204.   At all material and relevant times, it was reasonably foreseeable that

Natalie Chairez and Samantha Chairez could be injured and/or killed as a result of

the design defects of the Ultra Duster product at issue in this case.

      205.   The design defect or defects concerning the Ultra Duster at issue in this

case were a substantial, direct, and proximate cause of Natalie Chairez and

Samantha Chairez’s injuries.




                                          56
        CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 57 of 75




                             SECOND CAUSE OF ACTION

                         (As to All Plaintiffs and Defendants)

                  Strict Products Liability –Manufacturing Defect


         206.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

         207.   At all material and relevant times, the Ultra Duster product at issue in

this case was in substantially the same condition as it was when it left Defendants’

control.

         208.   At all material and relevant times, the Ultra Duster product at issue in

this case was not altered in any way since the time it left Defendants’ control.

         209.   At all material and relevant times, the Ultra Duster product at issue in

this case contained a manufacturing defect and was not reasonably fit, suitable or

safe.

         210.   At all material and relevant times, the Ultra Duster product at issue in

this case deviated from the design specifications, formulae, and performance

standards of Defendants’ Ultra Duster.

         211.   At all material and relevant times, the Ultra Duster product at issue in

this case was manufactured differently than the same product as manufactured

according to Defendants’ manufacturing standards.

         212.   At all material and relevant times, concerning the Ultra Duster product

at issue in this case, the “bittering agent” that Defendants advertised as an ingredient




                                             57
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 58 of 75




added to Ultra Duster to deter “inhalant abuse,” did not work for its intended or

advertised purpose.

      213.   At all material and relevant times, Defendants have advertised that

their “bittering agent,” and/or formulation deters abuse. Because the Ultra Duster

can in this case was abused, a manufacturing defect apparently existed in the Ultra

Duster product at issue in this case, as it was unable to deter abuse.

      214.   Reasonable further investigation and discovery may show that the Ultra

Duster product at issue in this case did not contain a “bittering agent” whatsoever.

      215.   Upon information and belief, reasonable investigation and discovery

may show that some cans of Ultra Duster manufactured by Defendants contain a

“bittering agent” and some cans do not, although Defendants’ design specifications

and performance standards mandate that all Ultra Duster cans contain a “bittering

agent.”

      216.   Upon information and belief, reasonable investigation and discovery

may show that, concerning the Ultra Duster product at issue in this case, the

“bittering agent” did not uniformly mix with the DFE, and, thus, the “bittering agent”

simply rested inside the can and did not escape the can along with DFE when the can

was sprayed.

      217.   At all material and relevant times, it was reasonably foreseeable that

Natalie Chairez and Samantha Chairez could be injured and/or killed as a result of

the manufacturing defect or defects of the Ultra Duster product at issue in this case.




                                          58
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 59 of 75




      218.   At all material and relevant times, the manufacturing defect or defects

concerning the Ultra Duster product at issue in this case were a substantial, direct,

and proximate cause of Natalie Chairez’s and Samantha Chairez’s injuries.

                           THIRD CAUSE OF ACTION

                      (As to All Plaintiffs and Defendants)

                  Strict Products Liability – Failure to Warn


      219.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      220.   At all material and relevant times, Defendants failed to provide an

adequate warning on the Ultra Duster product at issue in this case.

      221.   At all material and relevant times, Defendants knew or should have

known that drivers impaired by inhaling Ultra Duster have injured bystanders in

motor vehicle crashes.

      222.   At all material and relevant times, Defendants knew or should have

known that a driver misusing Ultra Duster could cause injury, harm, and/or death to

innocent bystanders in motor vehicle crashes.

      223.   At all material and relevant times, Defendants did not act as reasonably

prudent manufacturers, distributors, or sellers because reasonably prudent

manufacturers, distributors, and sellers would have kept reasonably familiar with

news events and stories, scientific studies, and other reliable information concerning

the foreseeable misuse of Ultra Duster while driving, which has caused injury, harm,

and death to innocent bystanders in motor vehicle crashes, and reasonably prudent


                                          59
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 60 of 75




manufacturers, distributors, and sellers would have enhanced their warning based

on this information.

      224.   At all material and relevant times, Defendants provided false and

misleading warnings, labels, promotions, marketing, and information about the

deterrent effect of Ultra Duster’s “bittering agent.”

      225.   At all material and relevant times, Defendants did not provide any

warning on the Ultra Duster product at issue in this case concerning the risks and

dangers associated with the foreseeable misuse of Ultra Duster, including, the risks

and dangers of causing injury, harm, and/or death to innocent bystanders in motor

vehicle crashes.

      226.   At all material and relevant times, Defendants failed to provide

adequate warnings and/or instructions to others in the chain of distribution about the

risks and dangers associated with the foreseeable misuse of Ultra Duster, including

the risks and dangers of causing injury, harm, and death to innocent bystanders in

motor vehicle crashes.

      227.   At all material and relevant times, Defendants failed to provide

adequate warnings and/or instructions about the risks and dangers associated with

the foreseeable misuse of Ultra Duster that might befall not just the person inhaling

Ultra Duster, but might injure innocent bystanders in motor vehicle crashes.

Defendants failed to convey this information to distributors and/or retailers of Ultra

Duster, as well as to foreseeable misusers of Ultra Duster, regulatory authorities, law

enforcement authorities, legislative authorities, news organizations, and/or any other



                                          60
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 61 of 75




relevant service or organization that could implement restrictions concerning the

improper use and/or sale of Ultra Duster.

      228.   At all material and relevant times, had Defendants provided adequate

warnings or instructions about the risks and dangers associated with the foreseeable

misuse of Ultra Duster, including, warnings concerning the risks and dangers of

causing injury, harm, and/or death to innocent bystanders in motor vehicle crashes,

that warning would have been heeded by the Ultra Duster misuser involved in the

motor vehicle crash that injured and/or killed Natalie Chairez and Samantha

Chairez.

      229.   At all material and relevant times, Defendants’ failure to provide

adequate warnings to the foreseeable misuser of the Ultra Duster product at issue in

this case was a substantial, direct, and proximate cause of Natalie Chairez and

Samantha Chairez’s injuries.

                          FOURTH CAUSE OF ACTION

                      (As to All Plaintiffs and Defendants)

                                     Negligence

      230.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      231.   At all material and relevant times, Defendants had a duty to exercise

reasonable care in the design, research, formulation, manufacture, production,

marketing, testing, supply, promotion, packaging, sale, distribution and/or

monitoring of Ultra Duster, including, a duty to assure that the product would not

cause foreseeable injuries through foreseeable misuse.
                                          61
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 62 of 75




      232.   At all material and relevant times, Defendants owed a duty to exercise

reasonable care in providing reasonable and adequate warnings of the risks and

dangers associated with the foreseeable misuses of Ultra Duster, including the risk

and danger of injury, harm, and death to innocent bystanders, such as Natalie

Chairez and Samantha Chairez, caused by the foreseeable misuse of Ultra Duster as

an inhalant while driving.

      233.   At all material and relevant times, Defendants breached their duty

when they failed to exercise reasonable care in the designing, testing, producing,

processing, assembling, formulating, inspecting, researching, promoting, labeling,

marketing, advertising, distributing, and selling of Ultra Duster in that they:

      a.     Failed to use due care in the designing, manufacturing, and/or

             distributing of Ultra Duster to avoid the foreseeable risk of injury, harm,

             and death to innocent bystanders caused by the foreseeable misuse of

             Ultra Duster as an inhalant while driving.

       b.    Failed to use due care in providing reasonable and adequate warnings

             of the risks and dangers associated with the foreseeable misuses of Ultra

             Duster, including the risk and danger of injury, harm, and death to

             innocent bystanders caused by the foreseeable misuse of Ultra Duster

             as an inhalant while driving.

      234.   As a direct and proximate result of Defendants’ carelessness, negligence,

and of their design, manufacture, sale and distribution of an unreasonably dangerous

product, Natalie Chairez and Samantha Chairez have suffered, and in the future will



                                          62
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 63 of 75




suffer permanent and substantial losses, harms and damages, as more fully described

herein.

                           FIFTH CAUSE OF ACTION

                      (As to All Plaintiffs and Defendants)

                           Breach of Express Warranty

      235.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      236.   At all material and relevant times, Defendants expressly warranted

that Ultra Duster was safe, of merchantable quality, and adequately fit for use.

      237.   At all material and relevant times, Defendants made these warranties

through their website, product labeling, product descriptions, and promises,

including publicly made written and verbal assurances of safety, that was intended

to create a demand for Ultra Duster.

      238.   At all material and relevant times, Defendants breached various express

warranties including, that Ultra Duster, contained a “bitterant to help discourage

inhalant abuse,” and made the “contents [of Ultra Duster] extremely unpleasant to

inhale.”

      239.   At all material and relevant times, Ultra Duster did not conform to

Defendants’ express warranties because it contained a manufacturing defect and was

not reasonably fit, suitable or safe. The “bittering agent” that Defendants advertised

as an ingredient added to Ultra Duster to deter “inhalant abuse,” in fact, did not work

for its intended or advertised purpose. Defendants failed to design and manufacture

Ultra Duster in a manner such that the “bittering agent” or another product
                                          63
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 64 of 75




effectively deterred inhalant abuse, so as to avoid the foreseeable risk of injury, harm,

and death to innocent bystanders in motor vehicle crashes.

      240.   At all material and relevant times, Ultra Duster did not conform to

Defendants’ express warranties because it was defective in design or formulation in

that, when it left the hands of Defendants, it was in an unreasonably dangerous and

defective condition as designed, and posed a foreseeable risk of injury, harm, and

death to innocent bystanders in motor vehicle crashes.

      241.   At all material and relevant times, people predictably and foreseeably

relied on Defendants’ false and misleading warnings, labels, promotions, marketing,

and information about the risks and dangers associated with the foreseeable misuse

of Ultra Duster that might befall not just the person inhaling Ultra Duster, but

innocent bystanders in motor vehicle crashes as well.

      242.   At all material and relevant times, people predictably and foreseeably

continued to use Ultra Duster to get high, drive while high on Ultra Duster, lose

control of their vehicles, and injure or kill innocent bystanders, including Natalie

Chairez and Samantha Chairez.

      243.   Natalie Chairez and Samantha Chairez could not have discovered the

breached warranties and realized Ultra Duster’s danger.

      244.   At all material and relevant times, Defendants breached their express

warranties, including under Minn. Stat. § 336.2-313, because Ultra Duster was not

safe, of merchantable quality, or adequately fit for use.




                                           64
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 65 of 75




      245.   As a direct and proximate result of Defendants’ actions, omissions, and

misrepresentations, Natalie Chairez and Samantha Chairez have suffered, and in the

future will suffer permanent and substantial losses, harms and damages, as more

fully described herein.

                            SIXTH CAUSE OF ACTION

                      (As to All Plaintiffs and Defendants)

                           Breach of Implied Warranty

      246.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      247.   At all material and relevant times, Defendants designed, manufactured,

distributed, advertised, promoted, and sold Ultra Duster.

      248.   At all material and relevant times, Defendants impliedly warranted

that Ultra Duster was safe, of merchantable quality, and adequately fit for

foreseeable use.

      249.   At all material and relevant times, Defendants were aware that

consumers, including Harmon, would intentionally inhale the Ultra Duster for its

intoxicating effects while driving.

      250.   At all material and relevant times, consumers and the public, including

Natalie Chairez, Samantha Chairez, and Harmon reasonably relied upon the

judgment and sensibility of Defendants to sell Ultra Duster only if it was indeed of

merchantable quality and safe and fit for its foreseeable uses.

      251.   At all material and relevant times, Defendants breached their implied

warranties, including under Minn. Stats. §§ 336.2-314 and 336.2-315, to consumers
                                          65
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 66 of 75




and the public, including Natalie Chairez, Samantha Chairez, and Harmon, because

the Ultra Duster was not of merchantable quality or safe and fit for its intended use.

      252.   At all material and relevant times, consumers and the public, including

Natalie Chairez, Samantha Chairez, and Harmon, reasonably relied upon

Defendants’ implied warranties for Ultra Duster.

      253.   At all material and relevant times, consumers and the public, including

Natalie Chairez and Samantha Chairez, by the use of reasonable care, would not have

discovered the breached warranty and realized Ultra Duster’s danger.

      254.   As a direct and proximate result of Defendants’ actions, omissions, and

misrepresentations, Natalie Chairez and Samantha Chairez have suffered, and in the

future will suffer permanent and substantial losses, harms and damages, as more

fully described herein.

                          SEVENTH CAUSE OF ACTION

                      (As to All Plaintiffs and Defendants)

           Unlawful Trade Practices, Deceptive Trade Practices,
        False Statement in Advertising, and Unlawful Practices Acts

      255.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      256.   Plaintiffs bring these claims pursuant to Minn. Stat. §§ 8.31, subd. 3a,

325D.13, 325D.44, 325F.67, and 325F.69.

      257.   At all material and relevant times, Defendants knew or should have

known that people were using Ultra Duster in a manner that resulted in death and

injury to innocent bystanders in motor vehicle crashes.


                                          66
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 67 of 75




         258.   At all material and relevant times, Defendants placed Ultra Duster into

the stream of commerce, including within the State of Minnesota, despite knowledge

of the foreseeable misuse of Ultra Duster as an inhalant, and that this foreseeable

use would cause harm to innocent bystanders, including in motor vehicle crashes.

         259.   At all material and relevant times, Defendants engaged in deceptive,

unconscionable, unfair and misleading commercial practices in the marketing and

sale of Ultra Duster that Defendants knew to be defective.

         260.   At all material and relevant times, Defendants provided false and

misleading warnings, labels, promotions, marketing, and information about the risks

and dangers associated with the foreseeable misuse of Ultra Duster that might befall

not just the person inhaling Ultra Duster, but innocent bystanders in motor vehicle

crashes as well.

         261.   At all material and relevant times, Defendants induced people to use

Ultra Duster in a manner that resulted in death and injury to innocent bystanders

in motor vehicle crashes, with the intent that they rely thereon in connection with

the sale or advertisement of Ultra Duster through the use of deception, fraud, false

advertising, false pretenses, misrepresentations, unfair and/or deceptive practices

and the concealment and suppression of material facts, including but not limited to

fraudulent statements, concealments and misrepresentations identified herein and

above.

         262.   As a direct and proximate result of Defendants’ carelessness and

negligence, and of their design, manufacture, distribution and sale of an



                                           67
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 68 of 75




unreasonably dangerous product, Natalie Chairez and Samantha Chairez have

suffered, and in the future will suffer permanent and substantial losses, harms and

damages, as more fully described herein.

                          EIGHTH CAUSE OF ACTION

                      (As to All Plaintiffs and Defendants)

                                  Public Nuisance

      263.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      264.     At all material and relevant times, Defendants knew or should have

known that people continued to abuse Ultra Duster in order to get high despite the

advertised “bittering agent.”

      265.   At all material and relevant times, Defendants knew or should have

known that people were using Ultra Duster in a manner that resulted in death and

injury to innocent bystanders in motor vehicle crashes.

      266.   At all material and relevant times, Defendants engaged in deceptive,

unconscionable, unfair and misleading commercial practices in the marketing and

sale of Ultra Duster that Defendants knew to be defective.

      267.   At all material and relevant times, Defendants provided false and

misleading warnings, labels, promotions, marketing, and information about the risks

and dangers associated with the foreseeable misuse of Ultra Duster that might befall

not just the person inhaling Ultra Duster, but innocent bystanders in motor vehicle

crashes as well.



                                           68
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 69 of 75




         268.   At all material and relevant times, Defendants induced people to use

Ultra Duster in a manner that resulted in death and injury to innocent bystanders

in motor vehicle crashes, with the intent that people rely thereon in connection with

the sale or advertisement of Ultra Duster through the use of deception, fraud, false

advertising, false pretenses, misrepresentations, unfair and/or deceptive practices

and the concealment and suppression of material facts, including but not limited to

fraudulent statements, concealments and misrepresentations identified herein and

above.

         269.   At all material and relevant times, Defendants’ actions and omissions

have created a public nuisance. Defendants’ carelessness, negligence, recklessness,

deception, and concealment constitutes an unreasonable interference with the

exercise of the common rights of the health, safety, and welfare to the citizens of

Minnesota, and has maintained or permitted a condition which unreasonably

endangers the safety and health of the members of the general public in Minnesota,

including, but not limited to innocent bystanders in motor vehicle crashes.

         270.   Defendants’ failure to inform the public about the risks and dangers

associated with the foreseeable misuse of Ultra Duster, and failure to disclose that

Ultra Duster lacked the “bittering agent” to deter inhalant abuse, has prevented the

public from knowing of a real danger, and has thereby endangered the safety and

health of the members of the general public by allowing more people to continue to

inhale and abuse Ultra Duster, resulting in an increased risk and danger of injury,

harm, and death to innocent bystanders in motor vehicle crashes.



                                           69
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 70 of 75




      271.   Defendants’ carelessness, negligence, recklessness, deception, and

concealment is of a constant and continuing nature.         Defendants’ actions and

omissions will undoubtedly continue to cause long-lasting effects on members of the

general public in Minnesota, including, but not limited to innocent bystanders in

motor vehicle crashes.

      272.   Defendants’ carelessness, negligence, recklessness, deception, and

concealment was specially injurious to Natalie Chairez’s and Samantha Chairez’s

health and personal enjoyment of life as Natalie Chairez and Samantha Chairez were

fatally killed by a driver who inhaled and abused Ultra Duster.

      273.   Defendants’ carelessness, negligence, recklessness, deception, and

concealment was specially injurious to Natalie Chairez and Samantha Chairez and

their personal enjoyment of life in that when Natalie Chairez and Samantha Chairez

finally discovered Defendants’ carelessness, negligence, recklessness, deception, and

concealment, Natalie Chairez and Samantha Chairez experienced mental and

emotional anguish because Natalie Chairez and Samantha Chairez had been the

victims of Defendants’ carelessness, negligence, recklessness, deception, and

concealment.

      274.   At all material and relevant times, the foreseeable risks of injury, harm,

and death to innocent bystanders in motor vehicle crashes due to Ultra Duster far

outweighed the benefits associated with Ultra Duster.

      275.   Defendants’ design, manufacture, marketing, distribution, and sale of

Ultra Duster, if unabated, will continue to cause an unreasonable interference with



                                          70
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 71 of 75




public rights of the members of the general public in Minnesota, including, but not

limited to innocent bystanders in motor vehicle crashes.

      276.   As a direct and proximate result of Defendants’ carelessness, negligence,

recklessness, deception, and concealment, and of their design, manufacture,

distribution, and sale of an unreasonably dangerous product, Natalie Chairez and

Samantha Chairez have suffered, and in the future will suffer permanent and

substantial losses, harms and damages, as more fully described herein.

                                      DAMAGES

      277.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every

allegation contained in the previous paragraphs as if fully set forth herein at length.

      278.   As a direct and proximate result of Defendants’ carelessness, negligence,

recklessness, deception, concealment, and violation of Minn. Stat. §§ 325D.13,

325D.44, 325F.67, and 325F.69, and of their design, manufacture, distribution, and

sale of an unreasonably dangerous product, Natalie Chairez and Samantha Chairez

have suffered, and in the future will suffer great pain of body and mind, including,

but not limited to, a fractured neck, fractured arm, and severe femur fracture. These

injuries required lengthy hospitalization and surgical procedures, including a bone

graft procedure, and have significantly impaired Natalie Chairez’s mobility, resulting

in her reliance on a wheelchair and/or walking aid. As a result of these injuries,

Natalie Chairez and Samantha Chairez have endured, and will continue to endure,

pain, suffering, distress, and a substantial reduction in their capacity to enjoy life and




                                           71
     CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 72 of 75




to participate in their usual activities, and other harms and losses, all to their damage

in an amount reasonably in excess of Seventy-Five Thousand Dollars ($75,000).

      279.   As a further direct and proximate result of Defendants’ carelessness,

negligence, recklessness, deception, and concealment, and of their design,

manufacture, distribution, and sale of an unreasonably dangerous product, Natalie

Chairez and Samantha Chairez have suffered medical and other treatment expenses,

and will continue to incur said expenses in the future, all to their damage in an

amount reasonably in excess of seventy-five thousand dollars ($75,000).

      As a further direct and proximate result of Defendants’ carelessness,

negligence, recklessness, deception, and concealment, and of their design,

manufacture, distribution, and sale of an unreasonably dangerous product, Natalie

Chairez and Samantha Chairez have suffered loss of wages, and will continue to

experience a loss of earnings capacity in the future, all to their damage in an amount

reasonably in excess of seventy-five thousand dollars ($75,000).


             NOTICE OF INTENT TO SEEK PUNITIVE DAMAGES

      280.   Please be advised that after commencement of this action, Plaintiffs

intend to move the Court for permission to amend this Complaint to allege a claim

for punitive damages against Defendants because, on information and belief,

Defendants acted with deliberate disregard for the rights and safety of others under

Minn. Stat. § 549.20.




                                           72
    CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 73 of 75




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, Natalie Chairez and Samantha Chairez, pray for

judgment against Defendants, as follows:

      1.    Awarding Plaintiffs damages against Defendants in an amount

            reasonably in excess of Seventy-Five Thousand Dollars ($75,000.00);

      2.    For injunctive relief:

            a.    prohibiting the sale of dusting sprays designed, manufactured,

                  distributed and sold by Defendants containing difluoroethane to

                  minors;

            b.    prohibiting the sale of more than one can of dusting spray

                  designed, manufactured, distributed, and sold by Defendants

                  containing difluoroethane per consumer within a 30-day period of

                  time;

            c.    prohibiting        Defendants   from     designing,   manufacturing,

                  distributing,       and    selling     dusting   sprays   containing

                  difluoroethane without an effective physical mechanism or

                  chemical composition to deter inhalant abuse.

      3.    Ordering an abatement of the ongoing public nuisance conditions caused

            by Ultra Duster;

      4.    Awarding Plaintiffs pre-judgment and post-judgment interest;

      5.    Awarding Plaintiffs their reasonable costs and disbursements;

      6.    Awarding Plaintiffs punitive damages;


                                            73
CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 74 of 75




 7.     Awarding Plaintiffs costs of investigation and reasonable attorney's fees

        pursuant to Minn. Stat. § 8.31, subd. 3a, 325D.13, 325D.44, 325F.67,

        and 325F.69;

 8.     Awarding such additional relief as the Court may deem just and

        equitable.



      A JURY TRIAL IS HEREBY DEMANDED BY PLAINTIFFS.




                                    74
       CASE 0:20-cv-01473-NEB-TNL Document 1 Filed 06/26/20 Page 75 of 75




Dated: June 26, 2020                 ROBINS KAPLAN LLP


                                     By: /s/ Tara D. Sutton_____
                                         Tara D. Sutton (#23199X)
                                         Philip Sieff (#169845)
                                         Gary L. Wilson (#179012)
                                         Jason L. DePauw (#0392150)
                                         2800 LaSalle Plaza
                                         800 LaSalle Avenue
                                         Minneapolis, MN 55402
                                         Telephone: 612.349.8500
                                         Facsimile: 612.339.4181
                                         psieff@robinskaplan.com
                                         tsutton@robinskaplan.com
                                         gwilson@robinskaplan.com
                                         jdepauw@robinskaplan.com


                                        Attorneys for Plaintiffs




90748998.1




                                       75
